Citation Nr: 0611111	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for dysthymic disorder. 

2.  Entitlement to an initial rating higher than 10 percent 
for right leg varicose veins, status post stripping.  

3.  Entitlement to an initial compensable rating for status 
post retroverted uterus and uterine suspension surgery. 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This case is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Board remanded the appeal in October 
2003. The issue of a higher initial rating for right leg 
varicose veins is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  Dysthymic disorder is manifested by no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

2.  Disability resulting from status post retroverted uterus 
and uterine suspension surgery is not manifested by adhesions 
and irregular menstruation sufficient for a compensable 
evaluation.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for dysthymic disorder are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).  


2.  The criteria for an initial compensable rating for status 
post retroverted uterus and uterine suspension surgery are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, 
Diagnostic Code 7622 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran filed her original service connection claims 
shortly before discharge from service.  The April 2001 rating 
decision, granting service connection for dysthymic disorder, 
right leg varicose veins, and status post retroverted uterus 
and uterine suspension surgery, and from which this appeal 
arises, documents an initial effective date of service 
connection and initial compensable rating, if assigned, as 
January 22, 2001, the date after discharge from service.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  Thus, the Board's 
primary focus is upon evidence of extent of the service-
connected disabilities from that date forward.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  As the 
preponderance of the evidence is against more favorable 
evaluation of the disabilities discussed below, 38 C.F.R. 
§ 4.3 (2005) is inapplicable.

Dysthymic Disorder

Dysthymic disorder is evaluated under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130 (2005).  

The record post-discharge does not support a conclusion that 
the veteran is functioning at a level such that a higher 
initial rating is warranted.  Service connection was granted 
for dysthymic disorder based on a diagnosis given in a 
December 2000 medical examination conducted shortly before 
discharge.  VA clinical records from 2004 document diagnoses 
of social phobia and attention-deficit hyperactivity 
disorder, and her dysthymic disorder is either described as 
"not symptomatic currently" or "in symptomatic remission".  
One clinician explicitly noted that the veteran "barely" 
meets criteria for dysthymia, "if at all."  See September 
2004 VA clinician's notes.  

The criteria for a 30 percent, or higher, rating are not met.  
Her dysthymia symptoms appear controlled by continuous 
medication, as described by the more recent clinical notes.  
The clinical evidence does not specifically document memory 
impairment due to dysthymic disorder; rather, inability to 
concentrate or apply oneself to a task appears to be 
attributed to attention deficit problems.  Recent VA clinical 
records document the veteran was given Ritalin; she herself 
reported her concentration has improved at work.  The record 
clearly does not document memory loss in terms of, e.g., 
forgetting names, directions, or recent events.  Recent 
clinical records further document the veteran's denials that 
she has overt panic attacks and anxiety.      

Nor do clinical records post-discharge show the veteran is 
functioning at a level worse than that for a 10 percent 
rating in terms of ability to carry out routine, daily 
activities, to attend to self-care, and to communicate 
appropriately.  Recent VA clinical records reflect that the 
veteran is not suffering from sleep disturbance or loss of 
appetite; she denied side effects with prescribed medication, 
which apparently include sleeping pills.  She herself 
requested to discontinue taking prescription Prozac, and 
recent records do not document exacerbated symptoms like 
depression.  In fact, VA clinical records dated from mid-2005 
document the veteran's failure to appear for the mental 
health clinic appointments scheduled around that time, which 
would seem contrary to the contention that the symptoms of 
dysthymia are actually more debilitating than the 10 percent 
rating presently in effect would suggest.  She is gainfully 
employed, is married, and apparently is successfully taking 
college-level courses part-time.    

On the whole, the record does not support a conclusion that 
the veteran's psychiatric impairment due to dysthymic 
disorder has worsened; rather, the record, to date, would 
indicate it has become stabilized.  A higher evaluation is 
not warranted. 

Status Post Retroverted Uterus and Uterine Suspension Surgery

The disability at issue is evaluated under 38 C.F.R. § 4.116, 
Diagnostic Code 7622 (2005) (displacement of uterus), as a 
closely analogous Code, as a Code specific to status post 
retroverted uterus and uterine suspension surgery is not in 
VA's 38 C.F.R. Part 4 Rating Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (2005).  Under Diagnostic Code 7622, an initial 
compensable rating of 10 percent is assigned with evidence of 
adhesions and irregular menstruation.       

The veteran testified at the April 2003 hearing that she has 
two menstrual periods per month and that she is using birth 
control pills to halt frequent periods.  Womack Army Medical 
Center records dated within the last several years document 
complaints of frequent and painful menstruation with 
cramping.  However, September 2004 clinical evaluation from 
that facility shows assessment of "normal well woman" 
examination results, based on a finding that the veteran has 
a normal uterus that is not tender and is normal in size, 
shape, and consistency.  The record does not contain 
contemporaneous clinical evidence of irregular menstruation, 
particularly given that the veteran is on medication to 
regulate irregular menstrual cycles.  Given recent "normal 
well woman" clinical evaluation, the Board does not find 
basis to conclude the veteran has uterine adhesions.  Thus, a 
compensable rating is not warranted.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was given notice of her and VA's respective claim 
development responsibilities, first, by the undersigned, at 
the April 2003 Board hearing (see notice executed by the 
undersigned), and as well, by letters sent in April and 
September 2004.  Some applicable criteria were provided on 
the record, as evidenced in the hearing transcript.  The 
criteria also were presented in the rating decision, 
Statement of the Case (SOC), and Supplemental SOC (SSOC); 
these documents explained why higher evaluation is not 
warranted.  The veteran was told that the responsibility to 
substantiate the claim ultimately lies with her.  The 
September 2004 letter asked her to submit any evidence in her 
possession pertinent to her claim.  Citation of 38 C.F.R. 
§ 3.159 in the SSOC further reinforced notice of the fourth 
element.  

Thus, the Board finds that full, content-complying notice was 
given during appeal.  Even as of October 2005, when the SSOC 
was mailed to the veteran, by which time full notice had been 
supplied, the veteran did not thereafter argue that VA failed 
to comply with notice requirements, or claim that additional 
evidence needed for full and fair adjudication of the claim 
exists.  Therefore, it finds no prejudicial error as to the 
timing or even substantive content of the notice.  See 
Pelegrini, supra. 

Also, as the claims for service connection have been granted, 
there can be no prejudicial error resulting from lack of 
notice, whether pre- or post-AOJ decision, on the effective 
date of service connection.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  Despite inadequate notice in this respect, the Board 
finds no prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent clinical records 
from VA and military medical facilities, service medical 
records, and lay evidence in the form of hearing testimony 
and the veteran's written statements.  The Board's remand 
directives were completed.  Despite content-complying notice 
during appeal, the veteran has not identified sources of 
missing evidence pertinent to the claim.  Thus, the Board 
concludes that VA's duty-to-assist was met.    


ORDER

An initial rating higher than 10 percent for dysthymic 
disorder residuals is denied. 

An initial compensable rating for residuals of status post 
retroverted uterus and uterine suspension surgery is denied. 


REMAND

Unfortunately, both the June 2002 statement of the case (SOC) 
and the August 2005 supplemental SOC contain outdated rating 
criteria for Diagnostic Code 7120, varicose veins.  Although 
the April 2001 rating decision that is the subject of this 
appeal - as well as the June 2002 SOC -- did discuss the 
correct, current rating criteria for varicose veins, the 
veteran should be supplied with the correct, current rating 
criteria, rather than the outdated Diagnostic Code 7120 
criteria, which have not been in effect since January 1998.  
Particularly because the veteran is unrepresented, it is 
possible that the mixing of the current and the outdated 
rating criteria would be confusing to her.  

Accordingly, this matter is REMANDED to the AMC for the 
following action:

Issue a supplemental SOC that contains 
the text of the current Diagnostic Code 
7120 rating criteria and a discussion of 
how those criteria apply to the veteran's 
service-connected varicose veins, right 
leg.  Allow the appropriate period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


